By the Court, Marcy, J.
The law relative to pleading title in justice’s courts, is altered by the statute of 1824, (Statutes, 6th vol, c. 283.) Formerly a plea of title could be interposed only in an action for trespass on land or other real estate. (1 R. L. 390.) Now it may be “in any action wherein the title to land shall in any wise come in question,” The defendant having put in his plea and entered into the recognizance, the justice was deprived (^jurisdiction, and the plaintiffs had a right to commence their suit for the same cause of action in the common pleas, and prevailing, were entitled to double costs. The plea of nil debit was bad, as the statute prescribes that the defendant in such cases shall plead only a justification by title, and might have been demurred to; but the plaintiffs choosing to go to trial upon it, does not deprive them of their right to double costs.
Motion denied,